—Judgment, Supreme Court, New York County (Ira Gammerman, J., and a jury), entered May 13, 1998, in an action for personal injuries sustained when plaintiff fell down stairs in defendant’s hotel, dismissing the complaint, unanimously affirmed, without costs.
The issue of whether defendant’s hotel has “winding stairs” in violation of Multiple Dwelling Law § 52 (4) was properly submitted to the jury. The photographs in evidence do not show a spiral configuration in accordance with the common understanding of what constitutes winding stairs, the statute itself contains no definition or other guidance as to what constitutes winding stairs, and the testimony of defendant’s witnesses relied on by plaintiff as admissions was at best equivocal and certainly not probative of the statute’s meaning. Also advancing the proposition that the building does not have winding stairs in violation of the statute was the evidence that it had been issued two certificates of occupancy and had never been cited for such a violation in any of its biannual inspections by Fire and Buildings Departments. Concur — Mazzarelli, J. P., Wallach, Rubin, Andrias and Saxe, JJ.